            Case 8:16-ap-00285-RCT        Doc 225     Filed 09/02/20    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



In re:


AMIT BHALLA                                         CASE NO. 8:16-bk-00265- RCT
      Debtor.                                       Chapter 7
_______________________________________/

CHINA CENTRAL TELEVISION, CHINA
INTERNATIONAL COMMUNICATIONS
CO., LTD., TVB HOLDINGS (USA), INC.,
and DISH NETWORK L.L.C.,                            Adv. Proceeding No. 8:16-ap-00285- RCT
      Creditors,
v.

AMIT BHALLA
      Debtors.
______________________________________/

CHINA CENTRAL TELEVISION, CHINA
INTERNATIONAL COMMUNICATIONS
CO., LTD., TVB HOLDINGS (USA), INC.,
and DISH NETWORK L.L.C.,
      Plaintiffs in execution,
v.

AMIT BHALLA and RENA MEHTA BHALLA
      Defendants.
______________________________________/


                        NOTICE OF WITHDRAWAL OF PLEADING

         Plaintiffs, China Central Television (“CCTV”), China International Communications Co.,

Ltd. (“CICC”), TVB Holdings (USA), Inc. (“TVB”), and Dish Network L.L.C. (“Dish”)

(collectively, the “Plaintiffs”),, by and through its undersigned counsel, files this Notice of




                                        SEQUOR LAW, P.A.
            Case 8:16-ap-00285-RCT            Doc 225      Filed 09/02/20      Page 2 of 2




Withdrawal of Plaintiffs’ Motion for Enlargement of Time to Serve Expert Reports Nunc Pro Tunc

August 29, 2020 (One Day Late) (D.E. 223) without prejudice.

        Dated: September 2, 2020                        Respectfully submitted,

                                                        SEQUOR LAW, P.A.
                                                        1111 Brickell Avenue, Suite 1250
                                                        Miami, Florida 33131
                                                        Telephone: (305) 372-8282
                                                        Facsimile: (305) 372-8202
                                                        E-Mail: dcoyle@sequorlaw.com

                                                By:     /s/ Daniel Coyle
                                                        Daniel M. Coyle
                                                        Florida Bar No. 055576

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via electronic
filing using the CM/ECF system with the Clerk of the Court which sent e-mail notification of such
filing to all CM/ECF participants in this case and via regular US mail to all participants who are
not on the list to receive e-mail notice/service for this case as indicated on the service list on August
31, 2018.
                                                          /s/ Daniel Coyle
                                                          Daniel M. Coyle

                                           SERVICE LIST
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

       Rochelle Walk Friedman rochelle@walklawfirm.com, admin@walklawfirm.com
       Gregory S Grossman ggrossman@sequorlaw.com, ngonzalez@astidavis.com
       Andrew R Herron aherron@homerbonner.com, jyanes@homerbonner.com
       Douglas N Menchise Dmenchise@verizon.net, FL57@ecfcbis.com
       Jill Sarnoff Riola Jriola@carltonfields.com
       Suzy Tate suzy@suzytate.com,
        assistant@suzytate.com;cbrouss@suzytate.com;assistant@ecf.courtdrive.com;suzytate12
        34@gmail.com;suzy-tate-suzy-tate-pa-7461@ecf.pacerpro.com

Manual Notice List

        (No manual recipients
                                                   2

                                          SEQUOR LAW , P.A.
